UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5298


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL PAUL FLUHARTY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (7:10-cr-00072-H-3)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


J. Rafael Rodriguez, LAW OFFICES OF J. RAFAEL RODRIGUEZ, Miami,
Florida, for Appellant.      Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael      Paul   Fluharty      pled    guilty,   pursuant       to   a

written plea agreement, to conspiracy to commit mail and wire

fraud,   in    violation     of   18   U.S.C.    § 1349      (2006),   and    he   was

sentenced to six months’ imprisonment.                  Appellate counsel filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

in which he asserts there are no meritorious issues for appeal

but questions whether the magistrate judge complied with the

requirements of Fed. R. Crim. P. 11 and whether the sentence is

reasonable. ∗    Fluharty was notified of his right to file a pro se

supplemental brief, but he has not done so.                       The Government

moves to dismiss the appeal, asserting Fluharty waived his right

to appeal the sentence in the plea agreement.

              Upon review of the plea agreement and the transcript

of the Rule 11 hearing, we conclude that Fluharty knowingly and

voluntarily waived his right to appeal his sentence.                         Further,

because counsel did not raise any sentencing issues outside the

scope of the waiver, and we discern none, the terms of the

agreement      will   be     enforced.          Accordingly,      we     grant     the

Government’s     motion      to   dismiss       as     to   Fluharty’s    sentence.

However, because the appeal waiver pertains only to Fluharty’s

     ∗
       The Rule 11 hearing was conducted by a magistrate judge
with Fluharty’s written consent.   See 28 U.S.C.A. § 636 (West
2006 & Supp. 2011).



                                         2
sentence, we have reviewed the Rule 11 hearing and conclude that

the magistrate judge committed no reversible error.                          We have

reviewed Fluharty’s conviction pursuant to our obligation under

Anders.    As we have found no meritorious issues for appeal, we

affirm Fluharty’s conviction.

           This court requires that counsel inform his client, in

writing,   of    his   right     to    petition    the   Supreme     Court   of   the

United States for further review.               If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave

to withdraw from representation.                Counsel’s motion must state

that a copy thereof was served on the client.                     We dispense with

oral   argument     because      the    facts     and    legal    contentions     are

adequately      presented   in    the    materials       before     the   court   and

argument would not aid in the decisional process.



                                                                 DISMISSED IN PART,
                                                                   AFFIRMED IN PART




                                          3